                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DAVID JOSEPH GRAYSON,

          Plaintiff,                                                    ORDER
    v.
                                                               Case No. 19-cv-249-wmc
 STATE OF WISCONSIN, et al.,

          Defendants.


         Pro se plaintiff David Joseph Grayson filed this complaint against various employees of

the State of Wisconsin pursuant to 42 U.S.C. § 1983. Grayson filed a motion for leave to

proceed in forma pauperis, and the court took his complaint under advisement for screening.

However, on May 21, 2019, Grayson filed a notice of voluntary dismissal. Then, on May 24,

2019, Grayson filed a motion to dismiss this case and to refund the filing fee owed in this case.

(Dkt. #8.) Since that time, the court has learned that the full filing fee has been paid.

However, the court concludes that because Grayson filed his motion so shortly after this lawsuit

commenced, he should receive a refund of the filing fee in this case. Accordingly,




                                            ORDER

         IT IS ORDERED that plaintiff David Joseph Grayson’s motion to dismiss this case and

for a refund of the filing fee (dkt. ##8, 12) is GRANTED.

         Entered this 6th day of February, 2020.

                                                    BY THE COURT:
                                                    /s/
                                                    WILLIAM M. CONLEY
                                                    District Judge
